NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 8 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SARA ALICIA GONZALEZ-CASTILLO,                  No.    19-70702

                Petitioner,                     Agency No. A208-449-182

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 1, 2022**


Before: FRIEDLAND, SANCHEZ, and H. THOMAS, Circuit Judges.

      Sara Alicia Gonzalez-Castillo, a native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

her appeal from an immigration judge’s (“IJ”) decision denying her application for




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal and protection under the Convention Against Torture

(“CAT”).1

      We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny the petition for review.

      The IJ concluded that Gonzalez-Castillo was not credible, which precluded

her from establishing eligibility for withholding of removal. See Shrestha v.

Holder, 590 F.3d 1034, 1048 (9th Cir. 2010) (“Absent [the] discredited testimony,

there is no objective evidence that establishes a ‘clear probability’ that upon return

to [his country the petitioner] will be subject to persecution based on a protected

ground.”). The BIA determined that Gonzalez-Castillo waived any challenge to

that adverse credibility determination by failing to raise one in her brief to the BIA.

In this petition for review, she did not raise, and has therefore waived, any

challenge to the BIA’s waiver determination. See Corro-Barragan v. Holder, 718

F.3d 1174, 1177 n.5 (9th Cir. 2013) (concluding that an issue not contested in an

opening brief is waived). Thus, her withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT protection



1
      Gonzalez-Castillo conceded before the IJ that her asylum application was
untimely, and she did not seek to establish eligibility for an exception to the
deadline. Accordingly, only her claims for withholding of removal and CAT
protection were before the BIA.

                                          2                                     19-70702
because Gonzalez-Castillo failed to show it is more likely than not she will be

tortured by or with the consent or acquiescence of the government if returned to El

Salvador. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                   19-70702